      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 1 of 14




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                            COURT FILE NO.: 20-cv-1859


Brian and Rebecca Stuckey, on behalf of
themselves and all others similarly situated,
                                                      CLASS ACTION COMPLAINT
                     Plaintiffs,
v.                                                   WITH JURY TRIAL DEMANDED

Gislason & Hunter LLP,

                     Defendant.


                                    INTRODUCTION

       Plaintiffs Brian and Rebecca Stuckey (hereinafter “Plaintiffs”), on behalf of

themselves and all others similarly situated, bring this class action complaint for damages

against Defendant Gislason & Hunter LLP (hereinafter “Defendant Gislason”) for its

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

                                     JURISDICTION

1.     Jurisdiction of this Court is proper pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C.

       § 1331.

2.     The Court has personal jurisdiction over Defendant Gislason because Defendant

       Gislason conducts substantial business in Minnesota, Defendant Gislason is

       registered to do business in Minnesota, and the acts alleged herein originated in this

       District.




                                                 1
     CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 2 of 14




3.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiffs

     reside in this District and Defendant Gislason conducts substantial business in this

     District.


                                      PARTIES

4.   Plaintiffs are residents of the state of Minnesota, city of Pine City, county of Pine.

     Plaintiffs are “consumers” as defined by 15 U.S.C. § 1692a(3).

5.   Defendant Gislason is a law firm and debt collection agency incorporated under the

     laws of the state of Minnesota, is licensed to do business in the state of Minnesota,

     with a principal place of business located at 701 Xenia Avenue South, Suite 501,

     Minneapolis, MN       55416. Defendant Gislason regularly attempts to collect

     consumer debts alleged to be due to another. Defendant Gislason uses

     instrumentalities of interstate commerce for the principal purpose of collecting

     debts. Defendant Gislason is, therefore, a “debt collector” as that term is defined by

     15 U.S.C. § 1692a(6). See Worley v. Engel, Case No. 17-CV-1105-PAM/SER

     (D.Minn. Jul. 18, 2017).


                            FACTUAL ALLEGATIONS

6.   On December 12, 2014, Plaintiffs secured a $63,063.00 home mortgage loan, loan

     number 44XXX, from Northwoods Bank of Minnesota (“Northwoods Bank”).

7.   Sometime thereafter, Plaintiffs fell behind on their payments on the home mortgage

     loan.



                                               2
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 3 of 14




8.    On April 10, 2018, Plaintiffs filed their Voluntary Chapter 7 Petition in the United

      States Bankruptcy Court District of Minnesota. See, Case No. 18-50246-RJK.

9.    In their petition, Plaintiffs listed Northwoods Bank as a creditor with a secured claim

      against them relating to loan number 44XXX, totaling $53,349.00.

10.   On April 13, 2018, the Bankruptcy Noticing Center provided Official Form 309A—

      Notice of Chapter 7 Bankruptcy Case to Northwoods Bank via first class mail to the

      scheduled address. It was not returned as undeliverable.

11.   On July 24, 2018, the Honorable Robert J. Kressel entered an order of discharge,

      effectively discharging Plaintiffs of their debt to Defendant and various other creditors.

12.   On July 27, 2018, the Bankruptcy Noticing Center provided to Northwoods Bank via

      first class mail. It was not returned as undeliverable.

13.   Thereafter, Plaintiffs worked to repair their credit from the damage caused by the

      bankruptcy.

14.   On September 16, 2019, Plaintiff Brian Stuckey filed a lawsuit against Northwoods

      Bank. See Stuckey v. Northwoods Bank, USDC 19-cv-2525 JNE//LIB, for alleged

      violations of the Fair Credit Reporting Act.

15.   Sometime thereafter September 2019, Northwoods Bank hired Defendant Gislason

      to defend it against Plaintiffs in the Stuckey v. Northwoods Bank action.

16.   On or about February 11, 2020, Defendant Gislason caused to be mailed to Plaintiffs

      via certified mail a letter of Notice of Default of Note and Mortgage, which included

      a Preforeclosure Notice despite knowing that Plaintiff Brian Stuckey was

      represented by an attorney.
                                                  3
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 4 of 14




17.   Defendant Gislason’s February 11, 2020, Preforeclosure Notice communication

      states, in pertinent part:

                                   PREFORECLOSURE NOTICE

                               Foreclosure Prevention Counseling

      Why You Are Getting This Notice

             We do not want you to lose your home and your equity. Government-
      approved nonprofit agencies are available to, if possible, help you prevent
      foreclosure.

            We have given your contact information to an authorized foreclosure
      prevention counseling agency to contact you to help you prevent foreclosure.

      Who Are These Foreclosure Prevention Counseling Agencies

             They are nonprofit agencies who are experts in housing and foreclosure
      prevention counseling and assistance. They are experienced in dealing with lenders
      and homeowners who are behind on mortgage payments and can help you
      understand your options and work with you to address your delinquently. They are
      approved by either the Minnesota Housing Finance Agency or the United States
      Department of Housing and Urban Development. They are not connected with us
      in any way.

      Which Agency Will Contact You

             LSS Financial Counseling
             ATTN: Foreclosure Counselor
             424 West Superior Street, Suite 600
             Duluth, MN 55802
             Phone: (888) 577-2227
             Website: http://www.lssmn.org/Foreclosure-Prevention/

      You can also contact them directly.

      A copy of the February 11, 2020, letter and attached Preforeclosure Notice is

      attached hereto as Exhibit 1.



                                              4
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 5 of 14




18.   Defendant Gislason disclosed Plaintiffs personal information to a third-party

      financial counseling firm in direct and complete violation of 15 U.S.C. § 1692c(b).

19.   15 U.S.C. § 1692c(b) reads:

      (b) Communication with third parties
      Except as provided in section 1692b of this title, without the prior consent of the
      consumer given directly to the debt collector, or the express permission of a court of
      competent jurisdiction, or as reasonably necessary to effectuate a post judgment judicial
      remedy, a debt collector may not communicate, in connection with the collection of any
      debt, with any person other than the consumer, his attorney, a consumer reporting
      agency if otherwise permitted by law, the creditor, the attorney of the creditor, or the
      attorney of the debt collector.

20.   Defendant Gislason as the debt collector for Northwoods Bank could not

      communicate with a third-party, specifically the foreclosure prevention counseling

      agencies.

21.   Defendant Gislason’s disclosure of Plaintiffs’ debt to LSS Financial Counseling was

      in violation of 15 U.S.C. § 1692c(b).

22.   Defendant Gislason also violated 15 U.S.C. § 1692c(a)(2) as it knew Plaintiff Brian

      Stuckey was represented by an attorney. See Ojogwu v. Rodenburg Law Firm, 2020

      WL 4548282 (D. Minn. August 6, 2020).

23.   As a result of Defendant Gislason’s conduct, Plaintiffs suffered damages in the form

      of mental anguish and anxiety.

                                CLASS ALLEGATIONS

24.   Plaintiffs bring this action on behalf of themselves and as a class action under the

      provisions of Rule 23 of the Federal Rules of Civil Procedure. The Class is defined

      as follows:



                                                  5
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 6 of 14




      All consumers from whom Defendant Gislason attempted to collect a
      consumer debt by using the same or substantially the same communication
      letter as was sent to Plaintiffs and attached hereto as Exhibit 1 from one year
      prior to the filing of this action.

25.   The Class shall be subject to the following exclusions, the above criterion

      notwithstanding: (1) counsel for Plaintiffs and the Class; (2) counsel for Defendant

      Gislason; (3) the assigned Judge, Magistrate Judge, and their clerks and staff.

26.   This action may properly be maintained as a class action as it satisfies the numerosity,

      commonality, typicality, adequacy, predominance, and superiority requirements of

      Rule 23(a)-(b) of the Federal Rules of Civil Procedure for certification.

                                        Numerosity

27.   The attached Exhibit 1 is a form letter and notice and therefore Defendant Gislason

      regularly and routinely discloses consumer’s debts to third-parties not permitted by

      law.

28.   It is plausible that Defendant Gislason subjected a large number of consumers to the

      same or substantially similar conduct.

29.   Therefore, it is plausible that joinder of all these customers into a single lawsuit would

      be impracticable.

30.   The exact number of class members is unknown at this time but, upon information and

      belief, exceeds 40.

31.   However, the exact number of class members, as well as their identities, is readily

      ascertainable through appropriate discovery, including, but not limited to, Defendant

      Gislason’s business records.


                                                  6
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 7 of 14




                                      Commonality

32.   All members of the Class have had their rights violated by Defendant Gislason in the

      same manners.

33.   Common questions of law and fact exist as to the Class such as:

      a)     Whether Defendant Gislason regularly and routinely sends out letters similar

             to Exhibit 1;

      b)     Whether Defendant Gislason notifies foreclosure prevention counseling

             agencies of consumers’ debts and obligations;

      c)     Whether or not such conduct constitutes a violation of 15 U.S.C. § 1692c(b);

      d)     Whether or not Defendant Gislason’s conduct was willful or committed with

             reckless disregard and negligent; and

      e)     Whether Defendant Gislason sends letters to consumers similar to Exhibit 1

             and does so in an attempt to collect upon debts.

34.   Common evidence will be used to resolve the claims asserted by the Class, such as:

      a)     Defendant Gislason’s policies and procedures regarding the means and manner

             of sending notices similar to Exhibit 1;

      b)     Defendant Gislason’s policies and procedures regarding notification and/or

             communication of foreclosure prevention counseling agencies of consumer’s

             debts;

      c)     A list of the consumer debtors that Defendant Gislason has mailed notices

             similar to the attached Exhibit 1; and



                                                7
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 8 of 14




      d)     A list of consumer debtors that Defendant Gislason has notified and

             communicated with foreclosure prevention counseling agencies of consumer’s

             debts.

35.   These common questions of law and fact predominate over any questions affecting

      individual class members and the answers to these common questions of law and fact

      will advance the adjudication of the litigation as to all class members.

                                         Typicality

36.   Plaintiffs’ claims are typical of the claims brought by the Class.

37.   Plaintiffs’ claims and the claims brought by the Class arise from Defendant’s same

      conduct.

38.   Accordingly, if brought and adjudicated individually, the claims would require proof

      of the same substantive facts.

39.   Any defenses that Defendant Gislason may have regarding liability or quantum of

      damages with respect to Plaintiffs’ claims would generally be applicable to the

      members of the Class.

                                         Adequacy

40.   Plaintiffs bring this lawsuit with the intention of stopping Defendant Gislason’s

      unlawful practices and to recover for all of its customers affected.

41.   Plaintiffs will fairly and adequately protect the interests of all members of the Class.

42.   Plaintiffs’ counsel, Thomas J. Lyons Jr., Esq., the Consumer Justice Center, P.A.,

      practices exclusively in the area of consumer rights litigation, having brought both



                                                 8
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 9 of 14




      numerous individual and class actions in United States District Courts around the

      country.

43.   Plaintiffs and their counsel will continue to vigorously advocate on behalf of the

      members of the Class.

44.   Neither Plaintiffs nor their counsel have an interest adverse to or in conflict with the

      interests of the members of the Class.

45.   Plaintiffs and their counsel are committed to expending the time, energy, and resources

      necessary to successfully adjudicate this action on behalf of the Class.

                    Risk of Inconsistent or Dispositive Adjudications

46.   Certification is appropriate pursuant to Rule 23(b)(1)(B) of the Federal Rules of Civil

      Procedure because the prosecution of separate actions by individual class members

      would, as a practical matter, be dispositive of the interests of all class members or

      could substantially impair or impeded their ability to protect their interests.

47.   Certification is appropriate pursuant to Rule 23(b)(2) of the Federal Rules of Civil

      Procedure because Defendant Gislason has acted or refused to act on grounds

      generally applicable to the members of the Class.

                                            Superiority
48.   Certification is appropriate pursuant to Rule 23(b)(3) of the Federal Rules of Civil

      Procedure as a class action is superior to all other available methods to fairly and

      efficiently adjudicate this action.

49.   Individual claims by the class members are wholly impracticable as the costs of such

      would likely exceed what any individual class member has at stake.

                                                    9
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 10 of 14




50.    Thus, the members of the Class have little interest in prosecuting any litigation given

       the small amounts at stake relative to the cost, risk, delay, and uncertainly of

       recovery.

51.    Concentrated litigation would permit similarly situated persons to prosecute their

       common claims efficiently, without unnecessary duplication of effort and expense

       and would, therefore, promote judicial economy.

52.    The members of the Class had their rights violated by Defendant Gislason in the

       same manner.

53.    Upon information and belief, few members of the Class are aware that Defendant

       Gislason’s actions and inactions were wrongful.

54.    The class notice mechanism provides an opportunity for members of the Class to

       learn of their rights and seek redress.


                                     TRIAL BY JURY

55.    Plaintiffs are entitled to and hereby demand a trial by jury. U.S. Const. amend. VII;

       Fed. R. Civ. P. 38.

                                  CAUSES OF ACTION

                                         COUNT I.

      VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT –
                        15 U.S.C. § 1692, et seq.

56.    Plaintiffs incorporate by reference all of the above paragraphs of this Complaint as

       though fully stated herein.



                                                 10
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 11 of 14




57.    On or about February 11, 2020, Defendant Gislason caused to be mailed to Plaintiffs

       via certified mail a letter of Notice of Default of Note and Mortgage, which included

       a Preforeclosure Notice.

58.    In the February 11, 2020, communication Defendant Gislason stated that it had

       communicated Plaintiffs’ alleged debt with a third-party in violation of 15 U.S.C. §

       1692c(b).

59.    By sending Exhibit 1 directly to Plaintiff Brian Stuckey, whom it knew was

       represented by counsel, was in violation of 15 U.S.C. § 1692c(a)(2).

60.    Defendant Gislason’s violations of 15 U.S.C. § 1692c(b) and § 1692c(a) renders

       Defendant Gislason liable for Plaintiffs’ actual damages, statutory damages, as well

       as the costs and attorney’s fees incurred in bringing this action, pursuant to 15

       U.S.C. 1692k.


                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that judgment be entered as follows:

        Certify this action as a class action;
        Appoint Plaintiffs as the Class representatives and their attorney as Class counsel;
        Enter judgment in favor of Plaintiffs and the Class, and against Defendant
         Gislason, for damages, costs, and reasonable attorneys’ fees as provided by 15
         U.S.C. § 1692k(a); and
        Grant such other and further relief as this Court may deem equitable and just.




                                                11
    CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 12 of 14




Dated this 27th day of August 2020.

                                      Respectfully submitted,


                                      By: s/Thomas J. Lyons Jr.

                                      Thomas J. Lyons, Jr., Esq.
                                      Attorney I.D. #: 249646
                                      CONSUMER JUSTICE CENTER, P.A.
                                      367 Commerce Court
                                      Vadnais Heights, MN 55127
                                      Telephone: (651) 770-9707
                                      Facsimile: (651) 704-0907
                                      Email: tommy@consumerjusticecenter.com

                                      ATTORNEY FOR PLAINTIFFS




                                         12
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 13 of 14




VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF


       I, Brian Stuckey, declare under penalty of perjury, as provided for by the laws of

the United States, 28 U.S.C. § 1746, that the following statements are true and correct:

1. I am one of the Plaintiffs in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorneys and I believe that
   all of the facts contained in it are true, to the best of my knowledge, information and belief
   formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by existing law
   or by a good faith argument for the extension, modification, or reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose, such as to
   harass any Defendant(s), cause unnecessary delay to any Defendant(s), or create a
   needless increase in the cost of litigation to any Defendant(s), named in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth in it.



                                            s/Brian Stuckey
                                            Brian Stuckey




                                                  13
      CASE 0:20-cv-01859-PAM-LIB Document 1 Filed 08/27/20 Page 14 of 14




VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF


       I, Rebecca Stuckey, declare under penalty of perjury, as provided for by the laws of

the United States, 28 U.S.C. § 1746, that the following statements are true and correct:

1. I am one of the Plaintiffs in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorneys and I believe that
   all of the facts contained in it are true, to the best of my knowledge, information and belief
   formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by existing law
   or by a good faith argument for the extension, modification, or reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose, such as to
   harass any Defendant(s), cause unnecessary delay to any Defendant(s), or create a
   needless increase in the cost of litigation to any Defendant(s), named in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth in it.



                                            s/Rebecca Stuckey
                                            Rebecca Stuckey




                                                  14
